Citation Nr: 1036577	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-36 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served in the Marine Corps and 
Marine Corps Reserve from May 1951 to August 1958, with active 
duty from November 1951 to June 1955.

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2009 order of the United States Court of Appeals 
for Veterans Claims (CAVC or "Court") granting a Joint Motion 
for Remand (JMR) dated May 2009 vacating the Board's July 2008 
decision denying claims of entitlement to service connection for 
a low back disorder and PTSD and remanding the matters for 
further development.

The claims are originally on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. The Veteran had a hearing 
before the Board in November 2007 and the transcript is of 
record.

The case was again brought before the Board in October 2009, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.  

The Board notes during the pendency of this appeal the Court held 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a 
claimant identifies PTSD without more, it cannot be considered a 
claim limited only to that diagnosis, but rather must be 
considered a claim for any mental disability that may reasonably 
be encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that VA obtains in 
support of the claim.  In this case, as will be discussed more 
thoroughly below, the record reasonably raises other mental 
disabilities that may be related to the Veteran's military 
history.  Accordingly, the Veteran's PTSD claim has been 
appropriately recharacterized above.

The Veteran has raised a petition to reopen a claim of 
entitlement to service connection for bilateral 
sensorineural hearing loss in a May 2010 statement from 
his representative, and therefore the issue has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDING OF FACT

The Veteran currently has diagnoses of various low back 
disorders, to include multi-level degenerative disc disease 
(DDD), but his low back disorders were not incurred in service 
and there is no causal link between his current conditions and 
any remote incident of service, nor may they be presumed to have 
occurred therein.


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, and 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in April 2003, March 2006 and October 2009.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The March 2006 and October 2009 letters explained 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded medical examination to obtain an opinion 
as to whether any found low back disorder could be attributed to 
service.  Cf. id.; Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  The Board finds the examination, afforded in March 2010, 
is adequate because it is based on a thorough examination, a 
description of the Veteran's pertinent medical history, a 
complete review of the claims folder and appropriate diagnostic 
tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007) (holding an examination is considered adequate when it is 
based on consideration of the appellant's prior medical history 
and examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

Further examination or opinion is not needed because, at a 
minimum, there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's military 
service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Service Connection (Low Back Disorder)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's low back arthritis 
and DDD is decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims he injured his low back in a motor vehicle 
accident (MVA) in Korea during active duty and suffered with 
chronic pain ever since that time.   

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of a low back disorder.  There 
is no mention of a MVA or a back injury.  It is noteworthy that 
the Veteran, at the time of his November 1951 enlistment 
examination, noted being in a MVA prior to service in the sixth 
grade, which caused back impairment for some time.  At that time, 
however, the Veteran did not complain of any back pain or 
disorder nor was any low back disorder found.  Accordingly, it is 
presumed the Veteran entered the military service in sound 
condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran concedes he never complained of a back injury in the 
military, to include at the time of the jeep accident, because he 
was concerned it would jeopardize his continuing enlistment in 
the Marine Corps.  He indicates at the same time as the MVA, the 
Veteran also suffered a concussion and hand lacerations.  

The Veteran's personnel records confirm the Veteran was stationed 
in Japan from July 1953 to October 1954 and received the Korean 
Service Medal.  There are no records, however, confirming actual 
service in the country of Korea. 

Also significant, the Board notes that although a back injury is 
not confirmed in the Veteran's service treatment records, there 
is record of hand lacerations and a wound puncture of the head.  
In October 1951, the Veteran suffered a laceration injury to his 
right hand requiring three sutures.  The Veteran was stationed in 
Florida at the time, and not Korea.  In September 1953, the 
Veteran was seen for a left hand laceration in the palm.  The 
Veteran was treated with sutures and penicillin.  There is also 
noted treatment in January 1955 for a wound puncture in the head, 
which was cleaned and dressed.  There simply are no records 
indicating the Veteran was in a MVA or suffered a low back injury 
while in the military.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The crucial inquiry, then, is 
whether the Veteran's current low back disorder is related to the 
claimed MVA or any incident of his military service.  The Board 
concludes it is not. 

After service, the Veteran claims he suffered chronic low back 
pain continuously since service, but his claims folder does not 
reflect any complaints, treatment or diagnoses of a low back 
disorder until 2003, nearly five decades after service.  Through 
the years the Veteran has been diagnosed both privately and 
through the VA with various low back disorders, to include multi-
level degenerative disc disease (DDD), sacrolitis, myoclonus, and 
degenerative joint disease (DJD).  Some private and VA medical 
treatment records indicate the Veteran's claimed 1953 MVA as part 
of his pertinent medical history, but no medical professional has 
ever specifically linked the Veteran's current diagnoses to his 
military service.  

In light of the Veteran's complaints of chronic pain, however, 
this claim was previously remanded to afford the Veteran a VA 
examination.  

The Veteran was afforded a VA examination in March 2010.  The 
Board finds significant that the examiner in conducting the 
examination and rendering an opinion, accepted the Veteran's 
contention that he had back pain since 1953 due to a MVA.  Even 
so, the examiner rejected the likelihood of a connection between 
his current diagnosis and the claimed 1953 MVA.  That is, the 
examiner diagnosed the Veteran with DJD of the lumbar spine 
"less likely as not" related to his military service because 
the Veteran's DJD is "diffuse and appears to be caused by age 
and activity related changes, not a discrete traumatic event."   
The examiner further found given the type of low back disorder 
found, the Veteran's MVA and 4 years of active duty were simply 
not enough to "fully explain the degree of degenerative 
changes."  

The Board finds the examiner's opinion compelling.  The opinion 
is based on a complete review of the claims folder and a thorough 
examination of the Veteran.  The examiner, moreover, accepted the 
Veteran's claim that he was involved in an in-service MVA in 1953 
injuring his back and still opined that there likely was not a 
relationship between his current low back disorder and the 
Veteran's military service.  Also compelling, no medical 
professional has ever linked the Veteran's low back disorder to 
his military service, other than noting the Veteran's MVA as part 
of his pertinent medical history.  

The Board has considered the Veteran's statements.  In accordance 
with the recent decision of the United States Court of Appeals 
for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is credible regardless of the lack of contemporaneous 
medical evidence.  The provisions concerning continuity of 
symptomatology do not, however, relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current condition 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

The Board finds it noteworthy, moreover, that there simply is no 
mention of a MVA in the Veteran's service treatment records.  
Although the Board has considered the Veteran's contention that 
he was concerned about complaining of a back injury while in the 
military, the Board finds it incredible that the MVA would not be 
documented at all in his service treatment records.  It is 
especially not credible in light of the Veteran's testimony of 
the severity of the accident.

Nonetheless, even considering the Veteran's reported 
symptomatology through the years and that he believes his low 
back disorder is related to in-service injury, he is a layman and 
unable to make such a medical determination.  See Rucker, 10 Vet. 
App. at 74.  Indeed, the March 2010 VA examiner accepted the 
Veteran's reported in-service MVA and historical symptomatology 
and still found a relationship to service unlikely.  
 
Rather, the most probative medical evidence in this case does not 
support a causal connection of any current low back disorder and 
his military service.  Regrettably, no medical professional has 
ever linked the Veteran's current low back diagnoses to any 
incident of service and indeed there is medical evidence to the 
contrary.  What is more prevalent throughout the medical records 
is a link between the Veteran's current disc disease and the 
aging process. 

The Board finds noteworthy that the Veteran submitted various 
medical literature in support of his claims.  The Board notes 
such generic texts, which do not address the facts in this 
particular Veteran's own case, and with a sufficient degree of 
medical certainty, do not amount to competent medical evidence of 
causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  Therefore, the Board assigns more weight to the 
objective medical evidence of record as outlined above.

In light of the medical evidence described above, the Board finds 
that service connection is not warranted.  Direct service 
connection requires a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
The most probative evidence of record is against such a finding 
in this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

With regard to the Veteran's PTSD claim, the Veteran claims he 
has PTSD as a result of his duties in Japan, Korea and Vietnam 
from July 1953 to October 1954.  Specifically, the Veteran 
indicates that although stationed in Japan at the time, part of 
his duties included traveling frequently to Korea and Vietnam to 
transport dead bodies.  He further indicates other combat-related 
events while in Korea and Vietnam, to include being shot at 
during transportation of dead bodies.  

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  The provisions of this amendment apply to applications 
for service connection for PTSD that, among others, were appealed 
to the Board before July 13, 2010 but have not been decided by 
the Board as of July 13, 2010.   Accordingly, the provisions 
apply to this case.

The final rule amends 38 C.F.R. § 3.304(f) by adding a new 
paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the 
stressor claimed must include "fear of hostile military or 
terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

In this case, as explained above, the Veteran claims he was under 
combat-type circumstances in Korea and Vietnam and was in charge 
of transporting dead bodies to and from these countries and 
Japan.

Regrettably, despite significant efforts by the RO and AMC, the 
Veteran's presence in Korea and Vietnam could not be confirmed.  
It is clear from personnel records, however, that the Veteran was 
stationed in Japan from July 31, 1953 to October 1, 1954 serving 
as an aircraft electrician and was awarded the Korean Service 
Medal.  

The RO, however, never specifically considered the Veteran's 
claim in light of the recent regulation change nor was the 
Veteran notified of the new law.  Corrective action is required.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

As indicated above, the Veteran's exposure to dead bodies and 
combat in Korea and Vietnam could not be confirmed; nor is it 
clear whether the Veteran's description of in-service events is 
consistent with the events and circumstances of his military 
service.  Service treatment records, however, do confirm the 
Veteran voluntarily sought psychiatric treatment while in Japan 
in July 1954 after suffering "three years" of emotionally 
upsetting feelings.  The provisional diagnosis at the time was 
"anxiety neurosis," but the examiner could not definitively 
diagnose the Veteran because the examination was interrupted and 
the Veteran never returned for his follow-up visit.  The 
Veteran's separation examination does not note any psychiatric 
abnormality or complaints.

After service, medical records from 2003 and thereafter, nearly 
five decades after service, indicate various psychiatric 
diagnoses to include major depression, pain disorder, probably 
bipolar disorder, and PTSD "by history."  VA outpatient 
treatment records through 2008, significantly, indicate 
psychiatric complaints related mainly to chronic pain and 
dissatisfaction of treatment for his chronic pain.  It is unclear 
whether the Veteran actually has a current diagnosis of PTSD.

As explained in the introduction, however, the Court recently 
held in Clemons, 23 Vet. App. 1 that when a claimant identifies 
PTSD without more, it cannot be considered a claim limited only 
to that diagnosis, but rather must be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  Accordingly, 
the RO/AMC should also consider whether any psychiatric 
disability, and not just PTSD, warrants service-connection.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In light of the evidence, and the recent changes in law, the 
Board concludes a VA examination is necessary to confirm the 
Veteran's diagnoses and opine as to the likely etiology of the 
diagnoses, especially in light of his in-service treatment for 
anxiety and nervousness.  

The RO should also take this opportunity to obtain VA outpatient 
treatment records from November 2008 to the present.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for 
any psychiatric treatment from the VAMC in 
Bay Pines, Florida from November 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facilities must provide a negative response 
if records are not available.

2.  After the above records are obtained, to 
the extent available, schedule the Veteran for 
a VA psychiatric examination to ascertain 
whether the Veteran has PTSD, or any other 
psychiatric disability, related to his 
military service.  The Veteran's claims 
folder, to include a copy of this remand, 
should be provided to the examiner for review 
of pertinent documents therein in connection 
with the examination.  The examination report 
should reflect that such a review was 
conducted.   After review of the pertinent 
material, the examiner must specifically 
discuss whether the appellant meets the 
diagnostic criteria in DSM-IV for diagnosis of 
PTSD, and, if so, is there a link between the 
current symptoms and his military service.  
Specifically, the examiner is asked to render 
an opinion as to the following:
*	Whether it is at least as likely as not 
the Veteran's current psychiatric 
diagnosis or diagnoses are related to 
the Veteran's claimed duties while 
stationed in Japan from July 1953 to 
October 1954, his in-service psychiatric 
treatment or any other incident of his 
military service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The physician should 
provide a complete rationale for any 
opinion provided resolving all 
conflicting evidence.

3.  After completion of the above and any 
additional development deemed necessary, the 
RO should review this matter. The RO must 
consider all applicable laws and regulations, 
to include whether entitlement to service 
connection for any psychiatric diagnosis 
reasonably raised in the record is warranted 
and to include consideration of the new law 
"Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39843 (July 13, 
2010) (to be codified at 38 C.F.R. § 
3.304(f)(3))."  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  

The claim must be afforded expeditious treatment.


______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


